Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/23/2022 has been entered.
 

Response to Arguments
Applicant's arguments filed 09/23/2022 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-15,19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeda US 20060138359 A1 in view of Sakakibara US 20060060775 A1.

Regarding Claim(s) 1, Maeda teaches: A multi-beam apparatus comprising: 
a charged-particle source configured to generate a primary charged-particle beam; (Maeda source 1a)
and  5an aperture array comprising: a plurality of apertures configured to form a plurality of beamlets from the primary charged-particle beam; (Maeda figs. 2; apertures 9)
and a detector 
10disposed on a beam entrance side of the aperture array with respect to the primary charged- particle beam 
and configured to  (Maeda figs. 2,7; detection plates 11 face towards the beam source, S1-S3,S6-S8; [0039])
a controller having circuitry coupled to the detector and configured to change an operation mode of the detector to switch between a detection mode and a monitoring mode, wherein, in the detection mode, the controller enables the detector to (Maeda figs. 2,7; S1-S3,S6-S8. S3 could be considered a ‘detection mode’ as it determines the calibration of the beam currents. Steps S6-S8 could be considered a monitoring mode as they monitor the beam while it is otherwise in use. Since the distinction between these two modes isn’t claimed the names are arbitrary, and so S3 could easily be ‘monitoring’ and S6-S8 ‘detecting’ as well.)
wherein the second predetermined time is different from the first predetermined time.	
Maeda does not adequately teach: wherein the detector is configured to accumulate electric charge for a predetermined amount of time,
wherein the second predetermined time is different from the first predetermined time.	(Maeda essentially teaches this, but leaves room for doubt. When the beam is calibrated {detection mode} it takes a certain amount of time. When the beam is monitored during operation {monitoring mode} the time spent in monitoring depends on other operational parameters, such as exposure times or down times in the recipe. However, since Maeda does not appear to use an accumulation type detector, it can’t be adequately established that the predetermined times are adequately connected to the detection.)
Sakakibara teaches: wherein the detector is configured to accumulate electric charge for a predetermined amount of time, (Sakakibara figs. 2-3; [0020],[0012]-[0013])
wherein the second predetermined time is different from the first predetermined time. (Sakakibara figs. 2-3; [0020],[0012]-[0013],[0079],[0087]; claims 1,2. Sakakibara generally lays out conditions/factors/variables for how to determine an appropriate accumulation time, which further conveys that the accumulation times would be different in different circumstances, which would be understood by a person of ordinary skill in the art to include different operating modes.)
	It would have been obvious to one of ordinary skill in the art to utilize the charge accumulation means of Sakakibara for the beam current detection of Maeda for the benefit of reducing signal noise (Sakakibara [0023],[0087]) and since it has been held that the simple substitution of one known element for another to obtain predictable results is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007) 
	The examiner notes for additional clarity that the substantive difference between Maeda and this claim is that Maeda doesn’t explicitly disclose that the beam current monitors are an accumulation type, and thus also fails to adequately disclose the detectors accumulating charge for predetermined times. Sakakibara does disclose accumulation type beam monitors. Thus the simple incorporation of the beam monitors of Sakakibara for the beam monitors of Maeda produces the invention of this claim.


Regarding Claim(s) 11, Maeda teaches: A method of measuring beam current in a multi-beam apparatus, the method comprising: 
irradiating a primary charged-particle beam on an aperture array; (Maeda figs. 1,2; apertures 9, beam source 1a)
and configured to support a detection mode and a monitoring mode, electric charge of at least a portion of the primary charged-particle beam for a during the detection mode and a (Maeda figs. 2,7; S1-S3,S6-S8. S3 could be considered a ‘detection mode’ as it determines the calibration of the beam currents. Steps S6-S8 could be considered a monitoring mode as they monitor the beam while it is otherwise in use. Since the distinction between these two modes isn’t claimed the names are arbitrary, and so S3 could easily be ‘monitoring’ and S6-S8 ‘detecting’ as well.)
adjusting at least one beam parameter of a plurality of beam parameters based on the detection (Maeda [0052])
Maeda does not adequately teach: wherein the detection is an accumulation of electric charge for a predetermined time 
wherein the first predetermined time is different from the second predetermined time; (Maeda essentially teaches this, but leaves room for doubt. When the beam is calibrated {detection mode} it takes a certain amount of time. When the beam is monitored during operation {monitoring mode} the time spent in monitoring depends on other operational parameters, such as exposure times or down times in the recipe. However, since Maeda does not appear to use an accumulation type detector, it can’t be adequately established that the predetermined times are adequately connected to the detection.)
	Sakakibara teaches: wherein the detection is an accumulation of electric charge for a predetermined time (Sakakibara figs. 2-3; [0020],[0012]-[0013])
wherein the first predetermined time is different from the second predetermined time; (Sakakibara figs. 2-3; [0020],[0012]-[0013],[0079],[0087]; claims 1,2. Sakakibara generally lays out conditions/factors/variables for how to determine an appropriate accumulation time, which further conveys that the accumulation times would be different in different circumstances, which would be understood by a person of ordinary skill in the art to include different operating modes.)
It would have been obvious to one of ordinary skill in the art to utilize the charge accumulation means of Sakakibara for the beam current detection of Maeda for the benefit of reducing signal noise (Sakakibara [0023],[0087]) and since it has been held that the simple substitution of one known element for another to obtain predictable results is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007) 
	The examiner notes for additional clarity that the substantive difference between Maeda and this claim is that Maeda doesn’t explicitly disclose that the beam current monitors are an accumulation type, and thus also fails to adequately disclose the detectors accumulating charge for predetermined times. Sakakibara does disclose accumulation type beam monitors. Thus the simple incorporation of the beam monitors of Sakakibara for the beam monitors of Maeda produces the invention of this claim.


Regarding Claim(s) 2, Maeda as modified by Sakakibara teaches: wherein the controller comprises circuitry to measure a current 15based on the electric charge accumulated by the detector. (Maeda [0039]) (Sakakibara figs. 2-3; [0020],[0012]-[0013],[0079])

Regarding Claim(s) 12, Maeda as modified by Sakakibara teaches: further comprising measuring beam current based on the accumulated electric charge. (Maeda [0039]) (Sakakibara figs. 2-3; [0020],[0012]-[0013],[0079])

Regarding Claim(s) 3, Maeda as modified by Sakakibara teaches: wherein the controller comprises circuitry to monitor the current of at least the portion of the primary charged-particle beam. (Maeda [0039])

Regarding Claim(s) 13, Maeda as modified by Sakakibara teaches: further comprising monitoring the beam current of at least 20the portion of the primary charged-particle beam. (Maeda [0039])


Regarding Claim(s) 4, Maeda as modified by Sakakibara teaches: wherein the controller comprises circuitry to detect at least one of a change in a position or in a size of at least the portion of the primary charged-particle beam. (Maeda [0056] – ‘intensity distribution of electron beams’)

Regarding Claim(s) 5, Maeda as modified by Sakakibara teaches: wherein the current of at least the portion of the primary charged-particle beam is used to determine a total current of the primary charged-particle beam. (Maeda [0039])


Regarding Claim(s) 6, Maeda as modified by Sakakibara teaches: wherein the detector comprises a plurality of current detectors configured to detect a change in at least one of a plurality of parameters of the primary charged-particle beam. (Maeda [0039])

Regarding Claim(s) 14, Maeda as modified by Sakakibara teaches: further comprising detecting change in at least one of a plurality of parameters of the portion of the primary charged-particle beam. (Maeda [0039])


Regarding Claim(s) 7, Maeda as modified by Sakakibara teaches: wherein the plurality of parameters comprises at least one of a beam position, a beam diameter, a beam current, a beam current density, or a uniformity of the beam current density. (Maeda [0039],[0056])


Regarding Claim(s) 8, Maeda as modified by Sakakibara teaches: wherein each of the plurality of current detectors is 35associated with at least one aperture of the aperture array. (Maeda [0039])

Regarding Claim(s) 9, Maeda as modified by Sakakibara teaches: wherein each of the plurality of current detectors is disposed on the aperture array. (Maeda [0039])

Regarding Claim(s) 15, Maeda as modified by Sakakibara teaches: wherein the detector comprises a plurality of current detectors, and wherein each of the plurality of current detectors is associated with at least one aperture of the aperture array. (Maeda [0039])


Regarding Claim(s) 10, Maeda as modified by Sakakibara teaches: wherein the detector comprises a Faraday cup, a diode, an 5array of diodes, or a scintillator. (Maeda [0039])


Regarding Claim(s) 19, Maeda as modified by Sakakibara teaches: wherein, in the detection mode, the controller comprises circuitry to measure a current density of the primary charged-particle beam based on the electric charge accumulated by the detector, the first predetermined time, and area of the detector exposed to the primary charged-particle beam. (Maeda [0039]-[0041],[0055]-[0057],[0060]-[0062],[0065]) (Sakakibara figs. 2-3; [0020],[0012]-[0013],[0079],[0087]; claims 1,2.) The examiner interprets the claim reference to the area of the detector similarly to the portions of applicant’s specification cited in their remarks. Specifically, that as a greater portion of the beam irradiates the detector the detected beam current will change. Maeda’s teaching of detecting the current densities of the beams would satisfy the same structure. 

Regarding Claim(s) 20, Maeda as modified by Sakakibara teaches: wherein, in the detection mode, the detector is periodically activated and deactivated for an accumulation of the electric charge. (Maeda [0055],[0057],[0060]-[0062]) (Sakakibara figs. 2-3; [0020],[0012]-[0013],[0079],[0087]; claims 1,2.)

Regarding Claim(s) 21, Maeda as modified by Sakakibara teaches: wherein, in the monitoring mode, the detector is continuously activated to monitor a variation of accumulated electric charge. (Maeda [0055],[0057],[0060]-[0062]) (Sakakibara figs. 2-3; [0020],[0012]-[0013],[0079],[0087]; claims 1,2.)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M LUCK whose telephone number is (571)272-6493. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M LUCK/Examiner, Art Unit 2881